NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 08-2899
                                   _____________

                          UNITED STATES OF AMERICA


                                            v.

                                JELANI SOLOMON,
                                         Appellant


                                    ___________
                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                               (D.C. No.05-0385-001)
                   District Judge: Honorable Terrence F. McVerry
                                   _____________

                    Submitted Under Third Circuit L.A.R. 34.1(a),
                                  July 12, 2010

             Before: FUENTES, ALDISERT, and ROTH, Circuit Judges.

                            (Opinion Filed: July 23, 2010 )


                             OPINION OF THE COURT




FUENTES, Circuit Judge:

      Jelani Solomon appeals from his conviction, challenging the District Court’s

                                          -1-
decision to empanel a partially innominate jury, as well as the sufficiency of the evidence.

For the following reasons, we affirm Solomon’s conviction.1

                                               I.

       Because we write primarily for the parties, we discuss the facts only to the extent

necessary for disposition of this appeal.

       Solomon was charged in a Nine count Indictment with two co-defendants, Wanda

Solomon (his mother) and Claron Hanner (his sister’s boyfriend), with various narcotics

and firearms offenses. Relevant to this appeal, Count One charged all three defendants

with conspiracy to distribute cocaine. Count Six charged Solomon and Hanner with

committing murder during and in relation to the drug trafficking crime charged in Count

One. The Government sought the death penalty against both defendants. Wanda and

Hanner pleaded guilty and were sentenced to 300 months imprisonment and 240 months

imprisonment, respectively. Solomon went to trial and was found guilty on all counts, but

the jury declined to impose the death penalty and he was instead sentenced to life

imprisonment.

       Solomon began dealing drugs in 1994 around age fourteen. His mother was a drug

dealer who operated out of her home in Beaver County, PA.. In 1999, Shawn Helisek

began to purchase cocaine from Solomon. In 2000, Helisek was arrested by Pennsylvania




       1
           The District Court had jurisdiction over this case pursuant to 18 U.S.C. § 3231
and we have jurisdiction to hear this appeal under 28 U.S.C. § 1291.

                                               -2-
authorities and agreed to help build a case against Solomon. During a controlled delivery,

Helisek wore a wire and provided Solomon with ten ounces of cocaine worth $7,000.

Helisek testified at the preliminary hearing against Solomon as the State’s primary witness.

Solomon was released on bond and continued his drug dealing activities while the State

charges against him were pending.

       While Solomon ultimately decided to plead guilty, he also told his associates that he

wanted to ensure that no one would ever “snitch” on him again. He therefore hired

Hanner to murder Frank Helisek, Shawn Helisek’s father, to send a message. The night

before he pleaded guilty, Solomon instructed Hanner which route to take to Frank’s house,

where to park and where to shoot Frank. Hanner knocked on Frank’s door around 10:30

pm and shot him three times through the chest and abdomen. Hanner then met Solomon,

who gave him 11 ounces of cocaine and $5,000 for murdering Frank Helisek. The next

day, Solomon pleaded guilty and was sentenced to 30 to 72 months incarceration. Shortly

thereafter, Hanner was apprehended by law enforcement and ultimately decided to

cooperate in their case against Solomon and testified to his role in the murder at

Solomon’s trial.

       Prior to jury selection, the District Court gave the parties notice that it was

considering empaneling an anonymous jury pursuant to 18 U.S.C. § 3432, and afforded

Solomon an opportunity to file objections. The Court ultimately decided to empanel a

partially innominate jury, i.e., the names and personal residences of the jurors were



                                              -3-
withheld from the Court and the parties. Jurors did, however, fill out an extensive 85

question questionnaire developed by the Government and by Solomon, and approved by

the Court. Included in this questionnaire was an inquiry into the general area of residence

of each venireperson. Both parties were also permitted to question the venirepersons

individually, and exercise peremptory challenges.

                                                 II.

        18 U.S.C. § 3432 provides, in relevant part, that a “person charged with [a] capital

offense shall . . . be furnished with a . . . list of the venire[persons] . . . stating the place of

abode of each venire[person] . . . except that such list of the venire[persons] . . . need not

be furnished if the court finds by a preponderance of the evidence that providing the list

may jeopardize the life or safety of any person.” 2 (S.A. 3) A district court is not required

to hold an evidentiary hearing on juror safety before deciding to empanel an anonymous

jury. See United States v. Eufrasio, 935 F.2d 553, 574 (3d Cir. 1991). We have suggested

outside of the § 3432 context that district courts are also not required to “articulate express

findings” when empaneling an anonymous jury, even though doing so would be advisable.

Id. In the First Amendment context, however, we have held that it is insufficient for a

district court to rely on conclusory and generic findings to justify restricting public access


       2
          While we generally review a district court’s decision to empanel an innominate
jury for abuse of discretion, because Solomon did not object to the District Court’s
decision on the First Amendment ground he raises on appeal, or on the sufficiency of the
District Court’s justifications for its decision, we review this portion of his appeal for
plain error. See United States v. Vosburgh, 602 F.3d 512, 529 (3d Cir. 2010).

                                                -4-
to prospective jurors. United States v. Wecht, 537 F.3d 222, 241 (3d Cir. 2008). We have

also held that so long as a defendant is permitted a full voir dire, a district court may

empanel an anonymous jury “if the court believes there is potential for juror

apprehension.” See e.g., Eufrasio, 935 F.2d at 574.

       Here, the District Court explained its reasoning for empaneling a partially

innominate jury, noting that it had heard testimony during pretrial proceedings and change

of plea hearings:

           That, if believed by the jurors, might well cause [the jury] to be
           apprehensive – not only for their own safety but, perhaps more
           acutely, for the safety of their families. It cannot be ignored that
           Defendant Solomon is charged in Count Six . . . with willfully,
           deliberately, maliciously, and with premeditation causing the death
           of an innocent person. . . . [T]he government will be proffering
           evidence to attempt to prove that Defendant contracted with and
           paid a co-defendant drugs and money to kill the victim in order to
           intimidate and/or retaliate against the victim’s son who was
           expected to testify against Defendant in a criminal drug distribution
           trial the next day. These underlying facts, if believed, could easily
           result in the potential for juror apprehension.

(S.A. 3.) Thus, the District Court decided that the preponderance of the evidence weighed

in favor of empaneling a partially anonymous jury. We agree.

       Relying on Wecht, Solomon argues, for the first time, that the District Court’s

reasoning was conclusory and generic and does “not overcome the presumption that

juror’s names should remain in the public domain.” Appellant’s Br. at 29. Yet,

Solomon’s claim that the District Court’s reasoning was conclusory and generic is itself

conclusory and unpersuasive. Despite Solomon’s protestation to the contrary, the District

                                              -5-
Court did give a specific reason for its ruling: that the nature of the charges—having a

witness’s father murdered and the cooperating witness’s testimony recounting that

murder—supported empaneling a partially anonymous jury.

       Furthermore, Solomon’s reliance on Wecht is misplaced. Wecht involved an

interlocutory appeal brought by media outlets that objected to juror anonymity based on

the First Amendment right to public access to trials. 537 F.3d at 240-41. We reversed the

district court, holding that it had failed to articulate “the necessary findings and

consideration of alternatives to overcome the presumption that jurors’ names should be

publicly available.” Id. at 239. Wecht was a First Amendment case that does not mention

§ 3432. Additionally, unlike in Wecht, where there was no indication that the defendant’s

friends and relatives would be inclined to influence jurors, here, Solomon stood accused of

murdering a witness’s father. Cf. United States v. Scarfo, 850 F.2d 1015, 1017 (3d Cir.

1988) (affirming anonymous empaneling of the jury when the defendant had solicited the

murders of a judge and of prospective witnesses).

       Finally, the District Court did not empanel an entirely anonymous jury. Rather, it

crafted a compromise and withheld from itself and both parties only the prospective jurors

names and specific addresses. Indeed, jurors filled out an extensive questionnaire

developed by both parties, and indicated their general area of residence in response to one

question. Moreover, as noted, both parties were also permitted to question the

venirepersons individually, and to exercise peremptory challenges.



                                              -6-
       Accordingly, Solomon has not shown any error, much less plain error, and

therefore, we affirm the District Court’s decision to empanel a partially innominate jury.

       Next, Solomon challenges the sufficiency of the evidence used to convict him of

the cocaine conspiracy. In turn, he also challenges his conviction on Count Six, murder in

aid of drug trafficking, since he should have been acquitted of the drug conspiracy.3 After

reviewing the extensive trial transcripts, particularly the cooperating witnesses’ testimony,

we find the evidence introduced at trial was undoubtedly sufficient to support convictions

on Counts One and Six, and we therefore affirm these convictions.4


                                           III.
       For the foregoing reasons, we affirm the judgment of the District Court.




       3
          We will sustain a jury verdict “if there is substantial evidence, taking the view
most favorable to the Government, to support it. If any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt, then the verdict of
the jury must be sustained.” United States v. Voigt, 89 F.3d 1050, 1080 (3d Cir. 1996)
(internal quotation marks & citations omitted).
       4
          Solomon conflates his sufficiency of the evidence argument with an allegation of
a variance between the conspiracy charged in the Indictment and the evidence introduced
at trial. To the extent that Solomon argues a variance between the single conspiracy
charged in Count One and the purported multiple conspiracies proved at trial, this claim
also fails. Not only was the evidence more than sufficient to prove a single conspiracy,
but the jury charge included an instruction on single versus multiple conspiracies, curing
any potential defect. See United States v. Perez, 280 F.3d 318, 347 (3d Cir. 2002).

                                             -7-